Citation Nr: 0716606	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  02-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to nonservice-connected pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1980 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for depression, 
mechanical low back pain, and entitlement to nonservice-
connected pension benefits.  In October 2003, the Board 
denied the claim of service connection for a psychiatric 
disorder (including depression), and remanded the claim of 
service connection for a low back disorder.  The Board also 
deferred the claim of entitlement to nonservice-connected 
pension benefits pending additional evidentiary development 
of the low back claim.  In June 2005, the Board remanded the 
appeal again for reasons explained below.  

It appears that the veteran has raised a claim of service 
connection for post-traumatic stress disorder (PTSD), and the 
RO should address this accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Considering the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, this 
case requires further action.  

Low back 

In June 2005, a Board remand noted that the veteran had 
failed to report to a scheduled VA examination.  It had 
become apparent, however, there was some confusion about the 
veteran's address.  Thus, in order to provide the veteran 
every consideration under the law, the Board remanded the 
case for another VA examination.

Thereafter, the veteran reported to an August 2005 VA 
examination.  The examiner found that x-ray showed a normal 
lumber spine, with otherwise incidental findings of 
degenerative changes seen at the SI joints, and stated that 
the objective data had not supported a diagnosis for the 
lumbar spine.   

A review of the file, however, reveals a July 2002 VA MRI 
that found degenerative disc dessication at several levels of 
the lumbar spine.  Because the examiner had not taken note of 
this in rendering his opinion, the Board finds that a new VA 
examination is necessary for the purpose of a nexus opinion.  
Wilson v. Derwinski, 2 Vet. App. 16, 21 (1991) (holding that 
because the evidence before the BVA was inadequate, a remand 
was required for a contemporaneous and thorough psychiatric 
examination, which takes into account the records of prior 
medical treatment, so that the evaluation of the veteran's 
disability will be a fully informed one).

Pension  

The law authorizes the payment of pension to a veteran of a 
period of war who has the requisite service and who is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521.  When considering a claim for entitlement to 
nonservice-connected pension benefits, VA must consider 
whether the veteran is unemployable.  38 U.S.C.A. §§ 1502(a), 
1521(a); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17; see 
also Talley v. Derwinski, 2 Vet. App. 282 (1992).  In cases 
where an opinion is necessary to assess the veteran's 
unemployability, VA has a duty to obtain an examination for 
that purpose.  See e.g., Friscia v. Brown, 7 Vet. App. 294, 
297 (1994). 

In the present case, there is insufficient evidence 
addressing the veteran's current unemployability.  Notably, 
the rating decision on appeal had denied a claim for pension 
because the record lacked any evidence of a current diagnosed 
disability beyond mechanical low back pain (which had been 
assigned a 10 percent evaluation for pension purposes).  The 
RO particularly noted that a recent VA examination had found 
no diagnosable mental disability.  

Thereafter, the record contains an April 2002 VA hospital 
admission report that showed the veteran had been 
involuntarily committed.  His GAF at admit was 25, and upon 
discharge was 65 with a diagnosis of major depression.  As 
noted above, a July 2002 VA MRI found degenerative disc 
dessication at several levels of the lumbar spine.  An April 
2006 private record from Jan Presberg Wells, M.D., noted the 
veteran's report that a combination Zyprexa and Cymbalta had 
decreased paranoia, suicidal feelings, and agitation.  The 
impression was Axis I, depression and PTSD, and Axis III, 
chronic knee and back pain.  At an August 2005 VA examination 
for his low back, the veteran asserted that he had not worked 
since 1999, and that he had quit the construction job due to 
psychological reasons.  

Although the veteran has been examined by VA, a medical 
opinion regarding current disabilities and employability has 
not been sought, and this must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  To ensure that the veteran has 
received all appropriate notice, the RO 
should notify the veteran of the 
information that is necessary to 
substantiate a claim for nonservice-
connected pension.  The veteran should be 
advised to provide any evidence in his 
possession that pertains to the claim.  
The letter should notify the veteran of 
which information and evidence he is to 
provide, and which information and 
evidence VA will attempt to obtain on his 
behalf.  

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records, as well as any additional records 
identified by the veteran.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
should review the veteran's service 
medical records, and entire post-service 
claims file.  The examiner should clarify 
the diagnosis of any low back disorder by 
performing all indicated 
neurological/diagnostic testing, including 
review of a July 2002 VA MRI that found 
degenerative disc dessication at several 
levels of the lumbar spine.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that any low 
back disorder is related to service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.  

4.  The veteran should undergo a VA 
general medical examination to determine 
the impact of any identified chronic 
disabilities on his ability to maintain 
employment.  Upon reviewing the claims 
file, the examiner should diagnose any 
present disorders and detail the severity 
of current disabilities.  The examiner 
should address the effect each disability 
has on the veteran's capacity for gainful 
work.  The examiner should also provide an 
opinion as to whether the veteran has any 
impairment of mind or body that is 
sufficient to render it impossible to 
follow a substantially gainful occupation, 
and if such impairment exists, the 
examiner must address whether it is 
reasonably certain to continue throughout 
the life of the veteran.  A complete 
rationale for the opinions expressed must 
be provided.

5.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
a low back disorder, and entitlement to 
nonservice-connected pension benefits.  If 
the determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



